Exhibit 10.1

July 9, 2020

Gary Burnison

c/o Korn Ferry

1900 Avenue of the Stars, Suite 2600

Los Angeles, CA 90067

 

RE:

Amended and Restated Employment Agreement dated as of March 30, 2018 between
Korn Ferry (“Korn Ferry”) and Gary Burnison (“Employment Agreement”) and the
Letter Agreement dated as of April 14, 2020

Dear Gary:

Reference is made to the Letter Agreement, dated April 14, 2020, between you and
Korn Ferry, which amended the applicable terms and conditions of your Employment
Agreement (the “Employment Agreement Amendment”). This letter amends the
Employment Agreement Amendment by deleting the reference to “August 31, 2020”
and substituting in its stead “December 31, 2020”, having the effect of
extending the temporary reduction of your annual rate of base salary described
in the Employment Agreement Amendment through December 31, 2020. It is agreed
that the extension of the temporary salary reduction above shall not, alone, be
a basis for Good Reason or any constructive termination claim and does not
constitute Good Reason under your Employment Agreement. Except as expressly
modified by this letter, the terms and conditions set forth in the Employment
Agreement and the Employment Agreement Amendment remain in full force and effect
and are incorporated herein by reference.

Please indicate your acceptance of this letter agreement amending your
Employment Agreement and the Employment Agreement Amendment by signing and
dating a copy of this letter agreement in the spaces provided below and
returning such signed and dated copy to me. I thank you for your continued
commitment to Korn Ferry.

 

      Sincerely,      

/s/ Christina Gold

      Christina Gold

ACCEPTED AND AGREED TO:

 

/s/ Gary D. Burnison

     

July 9, 2020                                        

Gary D. Burnison      

Date of Signature